Citation Nr: 0015979	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  97-24 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969, with service in the Republic of Vietnam from 
April 1968 to April 1969.

This appeal arises from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The Board observes that the notice of 
disagreement, received in April 1997, specified the March 
1997 decision by the RO, but, as a practical matter, the 
representative was in fact disagreeing with the initial 
rating action denying service connection for PTSD.  

The Board notes the veteran's representative, in the May 2000 
Informal Hearing Presentation, referred to the matter of 
clear and unmistakable error (CUE) in a November 1971 Board 
decision, which denied an increase in the rating assigned for 
post operative residuals of a left wrist fracture.  The 
specific allegation is that the Board, as well as the RO, did 
not comply with the regulations pertaining to the reduction 
of ratings and that this was such a grave procedural error 
that the Board's decision has not become final.  However, the 
Board now points out, the issue then dealt not with the 
reduction of a regular schedular rating but rather with the 
appropriate rating to be assigned following the termination 
of a convalescent rating of 100 percent that had been in 
effect for the maximum period of 12 months and had to be 
replaced by a regular schedular rating.  Still, if the 
representative wishes to file a motion for CUE with the 
Board, he may do so.


FINDING OF FACT

Medical evidence of record reveals detailed examinations of 
the veteran which diagnosis post-traumatic stress disorder 
(PTSD), related to traumatic events in the Republic of 
Vietnam during which the veteran reported he was either a 
participant or had witnessed.



CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1993 & 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), the Department of Veterans 
Affairs (VA) has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court or CAVC) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

The Board notes that by regulatory amendment effective June 
18, 1999, substantive changes were made to the criteria for 
determining service connection for PTSD, as set forth in 
38 C.F.R. §§ 3.304(f).  See 64 Fed. Reg. 32808 (1999).  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Accordingly, the Board will 
adjudicate the veteran's claim under both the former and 
revised criteria.

Under the former criteria, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that  the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1993).

Under the revised criteria, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  38 C.F.R. § 4.125(a) provides that, if 
the diagnosis of a mental disorder does not conform to DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition) or is not 
supported by the findings on the examination report, the  
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  See also generally Cohen v. 
Brown, 10 Vet. App. 128 (1997).

A November 1995 VA psychiatric examination report contains a 
thorough recitation by the veteran of his Vietnam stressors.  
Based upon an examination of the veteran, together with the 
veteran's report of his claimed stressors, a Medical Doctor 
diagnosed Axis I PTSD, based on: (a) traumatic Vietnamese War 
experiences; (b) nightmares reference same; (c) increased 
irritability; (d) impaired social interactions; (e) substance 
abuse.

Accordingly, as there is medical evidence establishing a 
diagnosis of the PTSD, evidence that the claimed inservice 
stressor occurred (considered to be credible for well 
grounded purposes unless "the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion," see Justis 
v. Principi, 3 Vet. App. 510, 513 (1992)), and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressors, the Board 
finds the veteran's claim for service connection for PTSD to 
be well grounded.  38 C.F.R. § 3.304(f) (1993).


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran has extensively reported his claimed stressors in 
several documents in the claims file.  His DA 20 personnel 
file has also been obtained and is of record.  Most 
importantly, the veteran's representative and the RO hearing 
officer questioned the veteran extensively in detail as to 
his unit designation, his claimed stressors, the bases where 
he was stationed, and the units who served with his unit, 
during the veteran's September 1997 personal hearing.  Thus, 
the RO should thoroughly review the veteran's various 
stressor statements, his DA 20 personnel file, and the 
hearing transcript, and prepare a detailed report of the 
veteran's claimed stressors, and send that report to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army & Joint Services Support Group), 7798 
Cissna Road, Suite 101, Springfield, VA 22150-3197, for 
verification.

Based upon the response of the USASCRUR, the RO should first 
make a determination as to whether the veteran engaged in 
combat with the enemy, and then proceed to adjudicate the 
veteran's claim for service connection for PTSD in accordance 
with the evidence and all applicable statutes, regulations, 
and caselaw.

Therefore, this case is REMANDED for the following action:

1.  The RO should prepare a detailed 
report of the veteran's stressors 
from the sources noted above, and 
submit those claimed stressors, 
together with the veteran's units 
and any other units identified, and 
any other relevant documentation 
necessary for verification, to the 
USASCRUR for the purpose of 
verifying any of the stressors 
reported by the veteran, or 
determining whether he engaged in 
combat with the enemy.  Any records 
or reports obtained from the 
USASCRUR should be associated with 
the claims file.

2.  After any additional 
verification searches necessitated 
by that report have been completed 
the RO should prepare, pursuant to 
the holding in Cohen v. Brown, 10 
Vet. App. 128 (1997), a report, 
using the information currently in 
the claims file and any new verified 
information obtained, which details 
the nature of any combat action, or 
inservice stressful event, verified 
by the USASCRUR or any other source.  
The RO should make a determination 
as to whether or not the veteran 
engaged in combat with the enemy in 
Vietnam.  If no combat stressor has 
been verified, the RO should so 
state in its report.  Again, this 
report should be in accordance with 
the guidelines provided in Cohen, 
supra.  This report is then to be 
added to the claims folder.

3.  After completion of the above 
development, and ONLY if it is found 
that the veteran engaged in combat 
with the enemy, or that any of the 
claimed stressors are verified, the 
RO should schedule the veteran for a 
VA psychiatric examination to 
determine the nature and extent of 
any psychiatric disorder which may 
be present.  All indicated studies, 
including PTSD sub scales, are to be 
performed.  The claims file, or a 
copy of the pertinent portions 
thereof, and the RO's stressor 
report, must be provided to and 
reviewed by the examiner prior to 
conducting this examination.  If a 
diagnosis of PTSD is reached the 
examiner must outline in detail the 
"stressor" which formed the basis 
for the diagnosis reached.  In this 
latter regard, if the examiner 
believes that PTSD is the 
appropriate diagnosis the examiner 
must specifically identify the 
stressor(s) detailed in the reports 
of USASCRUR and/or the RO which 
support(s) that conclusion, and 
indicate how the veteran otherwise 
meets the diagnostic criteria for 
PTSD.  The complete rationale for 
each opinion expressed must be 
provided.  The veteran is advised 
that failure to report for a 
scheduled VA examination may have 
adverse consequences, to include the 
denial of his claim.  See Connolly 
v. Derwinski, 1 Vet. App. 566 
(1991).

4.  The RO should then review the 
record to ensure that all necessary 
development has been completed in 
full.  In particular, the RO should 
review the VA psychiatric 
examination report to confirm that 
any diagnosis of PTSD was based upon 
the verified history provided by the 
USASCRUR and/or RO, providing that 
such verification was required 
(i.e., if the veteran did not engage 
in combat or the alleged stressor 
was not combat related).  If, under 
circumstances in which verification 
is necessary, the examiner relied 
upon a history which has not been 
verified, that examination report 
must be returned as inadequate for 
rating purposes.

5.  Thereafter, the RO should again 
adjudicate the issue of service 
connection for PTSD based on the 
available record, and in accordance 
with the diagnostic criteria for 
PTSD contained in the Fourth Edition 
of the American Psychological 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (DSM-IV) [see 38 C.F.R. 
§ 4.125, 61 Fed. Reg. 52700 (1996)], 
and all other applicable statutes, 
regulations, and case law.  If the 
benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished 
an appropriate supplemental 
statement of the case and be 
afforded the applicable opportunity 
to respond before the record is 
returned to the Board for further 
review.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to develop additional evidence and to 
accord the veteran due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 



